Citation Nr: 0633213	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  00-00 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 70 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1968 
to September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision.


FINDING OF FACT

The veteran fails to demonstrate gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; danger of 
hurting himself or others; intermittent inability to perform 
activities of living (including maintenance of minimal 
hygiene); disorientation to time or place; or, memory loss 
for names of close relatives, occupation, or his own name.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The rating schedule for mental disorders is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), 
and mental disorders, including PTSD, are specifically rated 
under 38 C.F.R. §§ 4.125-4.130, Diagnostic Codes 9201-9440.  

The veteran's service-connected PTSD is currently assigned a 
70 percent disability rating, which is assigned when a 
veteran has occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

A 100 percent disability rating is assigned when a veteran 
has total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; danger of hurting self or 
others; intermittent inability to perform activities of 
living (including maintenance of minimal hygiene); 
disorientation to time or place; or, memory loss for names of 
close relatives, occupation, or own name.

The medical evidence reflects that the veteran is seriously 
affected by his PTSD, but it fails to show sufficient 
symptomatology to merit a 100 percent rating.  He is 
obviously limited, both socially and occupationally.  
Nevertheless, during the course of his appeal, the veteran 
has lived alone in his own house, he has lived with his 
sister, and he currently lives with his wife and her children 
after remarrying.  He also attends church regularly; and has 
shown resourcefulness when necessary, such as by riding the 
Greyhound bus to his hearing with the Board.  

The veteran underwent a VA examination in June 2002, at which 
he reported having weekly nightmares related to his wartime 
experiences.  Nevertheless, the veteran indicated that he 
lived with his sister and her husband and that he attended 
church weekly.  The veteran also scored 27/30 on the Folstein 
Mini Mental State examination, and he was noted to be well 
nourished, appropriately dressed and adequately groomed.  He 
was oriented to person place, situation, and time; his 
insight and judgment were adequate; and his memory for both 
recent and remote events was good.  

Treatment records reflect that the veteran remarried in 2002 
and he currently lives with his wife and 4 of her children.  
In August 2003, the veteran's marriage was noted to be going 
well, although finances were tight, and the veteran indicated 
that he forced himself to go to church and he tried to 
improve his self-esteem by working with his step-children.  
In March 2004, the veteran indicated that he was attempting 
to keep his step children busy during spring break, and that 
he was attempting to pace himself with chores.

The veteran testified before the Board that he did not have 
any friends and that he did not trust anyone or want anyone 
to get close to him.  He stated that thoughts of Vietnam were 
constantly around him, causing him to cry once or twice a 
week. 

In August 2004, the veteran's VA doctor indicated that sleep 
disturbance from nightmares and lack of concentration both 
attributable to the veteran's PTSD prevented him from 
employment.  Nevertheless, in March 2005, the veteran was 
noted to be doing better since going on Clonazepam.

At a second VA examination in May 2005, the examiner found 
that the veteran was undoubtedly impaired both socially (the 
veteran had 2 divorces, current marital discord, social 
isolation, and estrangement from his son) and occupationally 
(as the examiner found that because the veteran was unable to 
work efficiently or to perform occupational tasks, he was 
precluded from obtaining or maintaining any gainful 
employment).  [In this regard, it should be noted the veteran 
has been awarded a total disability rating based on 
individual unemployability due to service connected 
disabilities.]  Nevertheless, the examiner failed to find 
many of the symptoms which are representative of a 100 
percent rating.  The veteran arrived for his examination 
casually dressed and well-groomed, and the examiner found 
that the veteran had only mild impairment in thought 
processes and no impairment in communication.  The veteran 
did assert having periodic hallucinations, but there was no 
history of inpatient treatment for his PTSD, and there was no 
indication that the hallucinations were persistent.  The 
veteran also denied any history of violent physical assaults 
either at work or at home.  

The veteran's Global Assessment of Functioning (GAF) scores 
have tracked the increase in his PTSD related symptomatology, 
but they too fail to indicate that a rating in excess of 70 
percent is warranted.  At his VA examination in 2002 the 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 60, which is assigned when an individual presents 
either moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers).  In August 
2004, the veteran's VA doctor assigned a GAF score of 45, 
indicating either serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  After his second 
VA examination, the examiner assigned him a GAF score of 40, 
indicating that it was representative of severe impairment in 
industrial and social functioning.  However, even a GAF score 
of 40 is not the equivalent of symptoms consistent with a 100 
percent schedular rating.  

While the veteran is largely unable to work and his social 
life is somewhat impaired, the veteran has not manifested the 
symptoms which are indicative of a 100 percent schedular 
disability rating for PTSD.  He has not shown gross 
impairment in thought processes or communication.  In fact, 
the veteran indicated that he knows that when he is getting 
into an argument with his wife he needs to, and does, simply 
walk away.  The veteran lives with his wife and her children 
and his treatment records reflect considerable interaction 
with his step children.  Additionally, the veteran regularly 
attends church.  The veteran stated at his most recent VA 
examination that he had intermittent hallucinations, but the 
treatment records fail to document the presence of any 
delusions or hallucinations and at no time have the medical 
records reflected the presence of persistent delusions or 
hallucinations; there is no evidence of grossly inappropriate 
behavior; and, while the veteran may have difficulty with 
some of the activities of living, much of this may be 
attributable to his other physical disabilities.  
Additionally, the veteran was noted to be well dressed and 
well-groomed at both VA examinations and there was no sign of 
inadequate hygiene; the veteran has also not appeared to be 
disoriented to time or place; and there has been no sign of 
memory loss of the names of close relatives, occupation, or 
own name.  In fact, the veteran often interacts with his 
step-children and his treatment sessions have frequently 
referenced his grief surrounding the untimely death of his 
daughter.  As such, it is apparent that the disability 
picture created by the veteran's PTSD-related symptomatology 
fails to demonstrate the severity necessary to award a 100 
percent rating.  See 38 C.F.R. § 4.7.  Accordingly, the 
veteran's claim for a rating in excess of 70 percent is 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in January 2005.  By this, and by previous 
letters, the statement of the case, and the supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  His 
claim was also readjudicated following the January 2005 
letter.  

VA treatment records and Social Security records have been 
obtained.  The veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the veteran testified at a 
hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that his PTSD increased in 
severity was needed, and he has been provided with ample time 
and assistance to acquire any available evidence.  As such, 
he is not prejudiced by the Board's adjudication of his 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.





ORDER

A rating in excess of 70 percent for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


